NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-10226

                Plaintiff-Appellee,             D.C. No.
                                                3:14-cr-00044-LRH-WGC-9
 v.

MARTIN CISNEROS, AKA Moose,                     MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Larry R. Hicks, District Judge, Presiding

                            Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Martin Cisneros appeals from the district court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. “[W]e review § 3582(c)(1) sentence

reduction decisions for abuse of discretion,” United States v. Aruda, 993 F.3d 797,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
799 (9th Cir. 2021), and we affirm.

      Cisneros contends that the district court clearly erred in concluding on

remand that it did not treat U.S.S.G. § 1B1.13 as binding in its initial order denying

compassionate release. However, as this court previously explained, the district

court’s initial order was merely “unclear” as to whether it impermissibly relied on

§ 1B1.13. United States v. Cisneros, 851 F. App’x 785, 786 (9th Cir. 2021).

Contrary to Cisneros’s contentions, there is no objective evidence undermining the

district court’s conclusion that, in both its initial order and on remand, it did not

treat § 1B1.13 as binding.

      Cisneros next argues that the district court erred in concluding that his

diabetes did not constitute an extraordinary and compelling reason for release. But

given “the deference we must afford the district court when it makes these

discretionary decisions, we cannot conclude that the district court abused its

discretion with this finding.” United States v. Keller, 2 F.4th 1278, 1284 (9th Cir.

2021). The district court balanced Cisneros’s diabetes against the treatment he was

receiving and the conditions in his prison, permissibly concluding that there were

no extraordinary and compelling reasons for release.1



1
 To the extent that Cisneros’s briefs contain new factual allegations about
COVID-19 transmission within his facility, we do not consider such facts on
appeal. Cisneros remains free to raise such facts with the district court in any
subsequent motion for compassionate release.

                                           2                                      21-10226
      Finally, Cisneros argues that the district court erred in concluding that the 18

U.S.C. § 3553(a) factors weighed against release and that he remained a danger to

the public. However, the court properly grounded its decision in the nature and

circumstances of Cisneros’s offense and the need to reflect the seriousness of the

offense and protect the public, see 18 U.S.C. § 3553(a)(1)-(2), and reasonably

concluded that Cisneros, who was convicted of conspiring to traffic 17 pounds of

methamphetamine and had served only about a quarter of his sentence for that

offense, remained a danger to the public.

      AFFIRMED.




                                            3                                  21-10226